L.H. Dismore, plaintiff in error, was convicted of the crime of having possession of intoxicating liquor with the intent to violate the provisions of the prohibition law, and was, on the 6th day of March, 1911, sentenced to be confined in the county jail for a period of six months, and to pay a fine of $500 and costs, and that, on the failure to pay such fine, he be further confined until the same is satisfied according to law, from which judgment an appeal was taken by filing in this court on May 5, 1911, a petition in error with case-made attached. Plaintiff in error, on August 10th, by his attorneys of record, filed a motion, dismissing said appeal, which motion is sustained, and said appeal is accordingly dismissed, and the cause remanded to the county court of Kiowa county, with directions to enforce the judgment and sentence.